Filed pursuant to Rule 424(b)(3) File No. 333-119338 October 16, SUPPLEMENT DATED OCTOBER 16, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND SEPTEMBER PERFORMANCE UPDATE FUND SEPTEMBER 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 1.31% 10.20% $79.2M $1,442.991 Grant Park Futures Fund Class B Units 1.24% 9.49% $486.6M $1,251.104 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s short positions in the equity indices markets were the largest factor in our positive performance in this sector during September.Share prices declined because of on-going uncertainty about the global economy.The collapse of major financial institutions, including Washington Mutual and Lehman Brothers, and the need for a $700 billion government restructuring program reinforced the negative performance of equities. Our short positions in the base metals markets created strong gains for the portfolio throughout the month.The slide in metals prices was likely caused by a sharp decrease in the demand for raw materials as a result of tightening credit markets.The devastating effect of the credit crunch on the economies of the BRIC nations (Brazil, Russia, India, and China) was especially key, as this group of nations has accounted for much of the demand in base metals over the past several years. The portfolio earned modest gains in the livestock markets this past month.A strengthening dollar and the declines in the prices of grains and feeds combined to create substantial pressure on the live cattle and lean hogs markets. Results in the fixed income sector were mixed this past month.Long positions in the European and U.S. debt markets earned modest profits as declining equities prices drove investors into the more risk-averse debt markets.Profits were slightly offset, however, as long positions in the Asian equity markets endured setbacks in the Japanese Government Bond and Euroyen markets. After heavy volatility in the energy sector, Grant Park finished slightly lower for the month.Predominantly following moves in the U.S. dollar all throughout September, the crude oil markets experienced a rally mid-month, resulting in minor losses for the portfolio’s short positions. The currency sector was not profitable during September.Losses were generally caused due to short positions on the U.S. dollar against a number of emerging market currencies, including the Brazilian real, Indonesian rupiah, Indian rupee, and Turkish lira.The consequences of the on-going credit crisis have been felt around the world and its impact is most clearly visible in the emerging nations.Speculators have been driving these emerging currencies down against the dollar with the expectation that the U.S. will be able to recover faster than other less established nations. OTHER FUND NEWS On October 1, 2008, Grant Park Futures Fund Limited Partnership filed a supplement to its current Prospectus dated December 3, 2007.The prospectus supplement serves as notification of the General Partner’s intention to add an additional commodity trading advisor to the Fund.The new trading advisor, Quantitative Investment Management LLC (QIM), received an initial allocation October 1, 2008.Grant Park will continue to retain its current trading relationships with its eight other existing advisors. This change was the result of extensive qualitative and quantitative review and due diligence by the General Partner, and was undertaken to enhance and complement Grant Park’s current managers.Grant Park continues to be positioned as a trend trading fund employing systematic, diversified trading managers.It is the General Partner’s belief that the methods and market philosophies employed by the new manager compliments those used by our current managers and should add value.However, ultimately the performance of Grant Park depends on the existence of sustainable trends in the markets in which it trades, and there can be no assurances that Grant Park will achieve its investment objectives. In efforts to continuously provide excellent customer service, Dearborn Capital Management is in the process of making improvements to its fund administration system.Some of the key changes include redesigned investor statements, online access 555 West JacksonSuite 600Chicago, IL fax800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com and new
